internal_revenue_service number info release date index number -------------------- ------------------------------- --------------------------------------- -------------------------- ------------------------------------ department of the treasury washington dc person to contact ----------------------------------- telephone number --------------------- refer reply to cc psi genin-101653-06 date date re ----------------------------------- dear ------------- this letter is in response to your letter dated date requesting that we provide you with a copy of a private_letter_ruling issued to a specific taxpayer providing that this taxpayer was entitled to claim the credit under former sec_29 of the internal_revenue_code and we provide you with the procedures for applying for the credit under sec_45k of the code we hope that you find the following general information to be helpful with respect to as to the first request you should request a copy of a private_letter_ruling issued by your requests the internal_revenue_service by following the procedures outlined in the freedom_of_information_act foia usc sec_552 and sec_601_702 of the income_tax regulations your initial foia request must be made in writing and signed by you state that it is made pursuant to the foia u s c or the regulations under the foia be addressed to and mailed to the office listed sec_601_702 that is responsible for the control of the records requested reasonably describe the records in accordance with sec_601_702 because you are requesting a document the disclosure of which is limited by statute or regulations establish the identity and the right of the person making the request to the disclosure of the records in accordance with sec_601_702 set forth the address where the person making the request desires to as to the second request if a taxpayer wants a ruling that it qualifies for the section genin-101653-06 be notified of the determination as to whether the request is granted state whether the requester wishes to inspect the records or desires to have a copy made and furnished without first inspecting them and state the firm agreement of the requester to pay the fees for search duplication and review ultimately determined in accordance with sec_601_702 or in accordance with sec_601_702 place an upper limit for the fees that the requester is willing to pay or request that the fees be reduced or waived and state the justification for this request sec_601_702 enclosed is a copy of sec_601_702 c f and the relevant language in h 45k credit the taxpayer may request a private_letter_ruling revproc_2006_1 2006_1_irb_1 provides the general procedures the service follows in issuing private letter rulings and the related instructions for the submission of private_letter_ruling requests by taxpayers in addition taxpayers are required by statute to pay user fees for requests for private letter rulings under sec_15 of revproc_2006_1 i r b pincite the user_fee must accompany the request in order to be processed by the service in general the user_fee is dollar_figure for private_letter_ruling requests postmarked before date and dollar_figure for private_letter_ruling requests postmarked on or after date however there is a reduced fee of dollar_figure for a request involving a personal or business tax issue from a person with a gross_income of less than dollar_figure there is also a reduced fee of dollar_figure or dollar_figure if the request is postmarked on or after date for a request involving a personal or business tax issue from a person with gross_income of less than dollar_figure million and more than dollar_figure see appendix a of revproc_2006_1 i r b pincite the energy policy act of publaw_109_58 119_stat_594 date redesignated sec_29 as sec_45k sec_45k provides that for purposes of sec_38 the nonconventional source production credit determined under this section for the taxable_year is an amount equal to dollar_figure multiplied by the barrel-of-oil_equivalent of qualified_fuels a sold by the taxpayer to an unrelated_person during the taxable_year and b the production of which is attributable to the taxpayer sec_45k provides rules regarding limitations on and adjustments to the credit determined under sec_45k sec_45k and d provides definitions and special rules for purposes of sec_45k sec_45k provides rules governing the applicability of sec_45k sec_45k and g provides extensions for certain facilities generally except for facilities producing coke and coke gas the credit under sec_45k is only available for production from facilities placed_in_service before date pursuant to a binding written contract in effect before date sec_45k and g enclosed is a copy of sec_45k of the code and a copy of form_8907 which is used to claim the nonconventional source fuel credit if you should decide to request a private_letter_ruling section of rev_proc this letter has called your attention to certain general principles of tax law it is genin-101653-06 i r b pincite provides information as to where to send the request also as we have noted above section of revproc_2006_1 i r b pincite provides general instructions for requesting a private_letter_ruling intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2006_1 i r b pincite if you should have any additional questions or comments please contact me or -------------------- at ----- ------------- enclosures charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries s charles b ramsey sincerely yours
